DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the knuckle extending around only a portion of the cup portion and the sleeve portion, as now claimed on the last 3 lines of claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-16,21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and [along the axial direction of the sleeve] such that there is adequate room for the weld region 302…”.  This is best seen in the blowup portion of figure 3C.  There is nothing said about the knuckle extending ‘around’ only a portion of the cup portion and the sleeve portion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16,21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 last lines the limitation of “the sleeve” lacks antecedent basis.  This should be “sleeve portion”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,3-7,9-11,13-16,21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axthammer 4,441,593 in view of DE 19516383.
Regarding claims 1, 11,21 subject to the 112 first paragraph rejection above (and as best understood) – according to applicant’s spec-- Axthammer shows in figure 4 a damper comprising:
A damper tube 302, a base member 307 comprising a sleeve portion, and a knuckle 303 extending along a portion of the sleeve portion and presumably surrounding it.
Lacking in figure 4 is a specific showing of the cup portion on the base member and integral with the sleeve portion.
However, Axthammer shows in figure 1 a cup portion at 13a integral with the sleeve portion 7.
Notwithstanding this embodiment DE ‘383 shows a damper arrangement having several embodiments of an end portion arrangement and in figure 5b shows a cup portion 31 integral with a sleeve portion (not labeled) securing the end of the tube 22.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sleeve 307 of figure 4 to include a cup portion as shown at 13a in figure 1, or as taught in figure 5b of DE ‘383, simply to provide more protection to the tube 301 as the knuckle is secured to the tube during the assembly process.  This may prevent inadvertent damage to the tube during this process.
Regarding claims 9,10,22,23 these limitations are considered to be fairly suggested by the combined teachings of the references since these manufacturing techniques are notoriously well known in the art.
Regarding claims 3-6,13- 16 Axthammer lacks showing using a projection on the sleeve portion to secure the knuckle, via a matching opening, to the sleeve portion.
The reference to DE ‘383 shows a damper and in figures 4a-5b shows an option of attaching an

One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have provided the cup/sleeve assembly of Axthammer, as modified, with a projection, and fitted to a matching aperture in the knuckle assembly, simply to provide an alternative obvious equivalent means of attachment of these components to that shown by Axthammer as modified above by DE ‘383.
Claims 2,12,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axthammer/ DE ‘383 as applied to claim 1 above, and further in view of Slusarczyk et al. U.S. 2015/0330475.
Regarding claims 2,12 ,24 Axthammer lacks showing an aperture defined in the cup portion.
The reference to Slusarczyk shows a damper having a cup assembly at 2b having an aperture 14.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided the cup assembly of Axthammer with an ‘aperture’ to provide a means of filling the device with damping fluid, as taught by Slusarczyk.
Claims 8,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axthammer/DE ‘383 as applied to claim 1 above, and further in view of Ishihara et al. U.S. 2020/01483401.
Regarding claims 8,18 Axthammer specifically lacks showing a base valve assembly in the embodiment of figure 4.  However note the assembly at 4a in figure 1.
Nevertheless, The reference to Ishihara provides one example of a well known base valve assembly at 7 in well known dampers.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided the damper of Axthammer with a base valve, as taught by Ishihara, simply to regulate fluid flow between the lower chamber and a reservoir chamber in a dual tube arrangement. Note it is notoriously well known in the art to use both monotube and .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16,21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



12/29/21